Case 1:15-cv-01839-EGS Document 32-16 Filed 05/15/19 Page 1 of 2




                          EXHIBIT N
                    Case 1:15-cv-01839-EGS Document 32-16 Filed 05/15/19 Page 2 of 2




     Ainbint Munn
(    From:                      Karine Roushanian [kroushan@bbg.gov)
     Sent:                      Thursday, March 11, 2010 9:23 AM
     To:                        Elez Biberaj
     Subject:                   Phone conversation


     Elez,

     Yesterday, Wednesday, March 10 I received a phone call from Anna Terterian from the Russian Service. She was
     crying so hard that she could hardly talk. After several minutes she told me that she was shocked so deeply that did
     not know how to deal with what just happened to her and the other editor, Yulia in the Managing Editor's office.
     Arma told me that she was so embarrassed to tell about the conversation to anyone else, that she just thought of
     calling me, since I am the only female in the Division and she can tell me the exact conversation with the sexualJy
     explicit words. Here is the best recollection of what Anna told me.

    Yulia and Anna had questions about the expectation from their new assignment as shift editors reagrding selection
    of news items. When Anna went to Ayder's office Yulia was already talking to Ayder and they asked him about
    how to handle the proportion of CNs and CRs because lately the editors are instructed to post more CRs and less
    CN items. So, they said "Are you saying that now we have to translate and post less CN items and more CRs?". In
    response Ayder laughed in a shameless way and said:
    "If you do so, the next day when you come they [the Division} will have you in different poses. He also
(_, accompanied his words with some moves with the chair.




    Karine Roushanian
    Program Analyst
    Office of Performance Review
    Eurasia Division 3700F
    ph 202-203-4815
    kroushan@bbg.gov
    krou shan@voanews.com




0
                                                                                  EXHIBIT      J!jof ~         Page
